Citation Nr: 0814376	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2004 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

On VA examination in March 2004, after reviewing the 
veteran's claims file and examining him, the examiner stated 
that there were no verified combat stressors for the veteran 
and rendered a diagnosis of PTSD (childhood sexual/physical 
abuse).  

However, a review of the veteran's records indicates that he 
served in the 1st Squadron, 1st Cavalry, 23rd Division and that 
he served in Vietnam from July 1971 through April 1972.  In 
an October 7, 2004, United States Armed Services Center for 
Research of Unit Records (USASCRUR) reply, it was noted that 
the veteran's squadron received infantry training from 
November 1971-January 1972 and that the unit was primarily 
deployed in the lowland areas south of Da Nang.  The 
Operational Report - Lessons Learned (OR-LL) documents a 
rocket attack at Da Nang on January 3, 1972, which resulted 
in two wounded in action (WIA) and Da Nang sustained another 
rocket attack on February 9, 1972, which resulted in fourteen 
US WIA.  Although the reports did not confirm the veteran's 
alleged mining incident, it does confirm his exposure to 
several rocket attacks.  Pentacost v. Principi, 16 Vet. App. 
124 (2002) (If the veteran's presence in areas of documented 
combat can be verified, this would be sufficient to find that 
he was exposed to combat stressors, even without the explicit 
documentation of his participation in specific events.).

Given the verification of an in-service stressor and the fact 
that the examiner did not have access to this information, as 
no verified combat stressors were noted, the Board finds that 
another VA examination is needed in order to determine 
whether the veteran's PTSD is related to his verified in-
service stressor or more properly attributed to his childhood 
experiences.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a new VA 
examination to determine whether his 
current PTSD is related to his in-service 
exposure to rocket attacks.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.

The examiner should specifically address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the veteran's PTSD is a 
result of in-service exposure to rocket 
attacks or more properly attributable to 
his childhood experiences.

The examiner is advised that only the 
events that have been verified may be 
considered for the purpose of determining 
whether an in-service stressor has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  See DSM-IV.  

To the extent possible, the examiner is to 
reconcile any contradictory evidence 
regarding the etiology of the diagnosed 
psychiatric disorder.  Rationale for any 
conclusion reached should be provided.

2.  Thereafter, readjudicate the issue on 
appeal based on a review of the entire 
evidentiary record.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

